

115 HR 1717 IH: PATH Fairness Act of 2017
U.S. House of Representatives
2017-03-23
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I115th CONGRESS1st SessionH. R. 1717IN THE HOUSE OF REPRESENTATIVESMarch 23, 2017Mr. Welch (for himself and Mr. Cramer) introduced the following bill; which was referred to the Committee on Energy and CommerceA BILLTo amend the Public Health Service Act to revise the amount of minimum allotments under the
			 Projects for Assistance in Transition from Homelessness Program.
	
 1.Short titleThis Act may be cited as the PATH Fairness Act of 2017. 2.Minimum allotments under the Projects for Assistance in Transition from Homelessness programSection 524 of the Public Health Service Act (42 U.S.C. 290cc–24) is amended to read as follows:
			
				524.Determination of amount of allotment
 (a)Determination under formulaSubject to subsection (b), the allotment required by section 521 for a State for a fiscal year is the product of—
 (1)an amount equal to the amount appropriated under section 535 for the fiscal year; and (2)a percentage equal to the quotient of—
 (A)an amount equal to the population living in urbanized areas of the State involved, as indicated by the most recent data collected by the Bureau of the Census; and
 (B)an amount equal to the population living in urbanized areas of the United States, as indicated by the sum of the respective amounts determined for the States under subparagraph (A).
							(b)Minimum allotment
 (1)In generalSubject to paragraph (2), the allotment for a State under section 521 for a fiscal year shall, at a minimum, be the greater of—
 (A)the amount the State received under section 521 for fiscal year 2016; and (B)$750,000 for each of the several States, the District of Columbia, and the Commonwealth of Puerto Rico, and $100,000 for each of Guam, the Virgin Islands, American Samoa, and the Commonwealth of the Northern Mariana Islands.
 (2)ConditionIf the funds appropriated for any fiscal year under section 535 are insufficient to ensure that States receive a minimum allotment in accordance with paragraph (1), then—
 (A)no State shall receive less than the amount received by the State in fiscal year 2016; and (B)any funds remaining after amounts are provided under subparagraph (A) shall be used to meet the requirement of paragraph (1)(B), to the maximum extent possible..
		3.Authorization of appropriations
 Section 535(a) of the Public Health Service Act (42 U.S.C. 290cc–35(a)) is amended by striking $64,635,000 for each of fiscal years 2018 through 2022 and inserting $150,000,000 for each of fiscal years 2018 through 2022. 